ORDER
The Disciplinary Review Board having filed its decision with the Court on March 14, 1995, recommending that CATHERINE P. MITCHELL of PATERSON, who was admitted to the bar of this State in 1972, be reprimanded for violating RPC 1.15(d) and Rule 1:21-6 (failure to maintain required records) and RPC 1.15(a) (negligent misappropriation of client funds), and good cause appearing;
It is ORDERED that CATHERINE P. MITCHELL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further'
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.